         Case 2:11-cr-00078-KJD-PAL Document 48 Filed 06/11/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:11-cr-00078-KJD-PAL
 4
                    Plaintiff,                          FINDINGS OF FACT, CONCLUSIONS
 5                                                      OF LAW AND ORDER
             v.
 6
     MARK ALLEN VARELA,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT

11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13           1.     Mr. Varela commenced Supervision on November 27, 2018 and has therefore

14   completed 18 months of the 30-month term most recently imposed.

15           2.     Since commencing this term of supervised release, Mr. Varela has not

16   committed any new law violations or submitted any positive drug tests.

17           3.     Mr. Varela has completed all his treatment obligations and has not been

18   recommended for further treatment.

19           4.     Mr. Varela has satisfied his court ordered financial obligations, including the

20   cost of his lost alcohol monitoring device.

21           5.     U.S. Probation Officer Kamuela Kapanui has been consulted and agrees to Mr.

22   Varela’s request for early termination.

23           6.     The parties and Mr. Varela agree that early termination is appropriate at this

24   time.

25
26
                                                    4
         Case 2:11-cr-00078-KJD-PAL Document 48 Filed 06/11/20 Page 2 of 2




 1                                    CONCLUSIONS OF LAW

 2          After considering a subset of the 18 U.S.C. § 3553(a) sentencing factors, the Guide to
 3   Judiciary Policy, and 18 U.S.C. § 3583, this Court finds that Mr. Varela has completed one year
 4   of supervision and has determined that early termination is warranted by the conduct of Mr.
 5   Varela while on supervision and the interests of justice.
 6                                              ORDER

 7          Having considered the parties stipulation, and good cause being found;
 8          IT IS THEREFORE ORDERED that Mr. Varela’s term of supervised release is
 9   terminated immediately.
10
11                     11th day of June, 2020.
            DATED this ____
12
                                                   HONORABLE KENT J. DAWSON
13                                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      5
